DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9 and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oakley et al. (Oakley: Pat. No. 9,845,988).
Regarding claim 1, Oakley discloses a biometric-information measuring electrode (EEG; see Figs. 4 and 5) comprising: a columnar conductor 30 having a distal end 34 which is one end 5and a rear end 35 which is another end; a terminal 24, 71 electrically connected to the columnar conductor; a support portion (retention 36) located adjacent to the distal end of the columnar conductor and movably supporting the columnar conductor (by virtue of flex slots 38 permitting retention 36 to flex inward and outward; see Fig. 10A); and 10a protrusion mechanism 40 configured to protrude the columnar conductor toward the distal end (see Fig. 5), wherein a portion of the columnar conductor including the distal end is capable of coming into contact with a living organism (Fig. 5), and 15wherein the support portion keeps a relative position of the columnar conductor to the terminal in a state in which the protrusion mechanism is not performing an operation to protrude the columnar conductor (once flap 40 is momentarily pressed to place the electrode in the position shown in Fig. 5, the columnar conductor is maintained in its position by force of the support portion 36 against the support ring 46 and the distal end of electrode 30 against head 98).
Regarding claim 7, the legs formed by flex slots 38 are considered elastic as they may be formed of memory foam, rubber, etc., and support the columnar conductor (see Figs. 10A-C). 
Regarding claim 8, nipple 43 is a pressing member located at a further rear end than the rear end of the columnar conductor and which moves the conductor toward the distal end.  The pressing member is in contact with the portion of the columnar conductor including the rear end (see Figs. 4 and 5).
Regarding claim 9, cap 12 is a casing having an opening 20 through which the portion of the columnar conductor including the distal end is passed and exposed (Figs. 4, 5).  Support portion 36 is located inside the opening (Fig. 4), and casing 12 covers a periphery of the portion of the columnar conductor including the distal end (see Fig. 4).
Regarding claim 39, Oakley teaches that the columnar conductor may be made of memory foam, rubber, etc. (par. 0112), and as such, is inherently elastically deformable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-24 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakley.
Regarding claim 21, Oakley teaches that the columnar conductor may comprise electrically conductive polymer materials (par. 0112).  Synthetic resin by definition is a well-known polymer material.  To employ such material as an electrically conductive polymer in the bio-electrode device of Oakley would have been considered a matter of obvious design choice by those of ordinary skill in the art.  The selection of a known material based on its suitability for its intended use has long been considered obvious by the Courts (see MPEP 2144.07 and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)).  It is additionally noted that if one so desired to cut the distal end of the conductive resin member, a new distal end would be formed.
Regarding claims 22 and 38, Oakley teaches that the electrode may be made of a combination of materials including conductive carbon materials and/or conductive polymers (par. 0112).  Resins are well-known binder materials and their use in the electrode of Oakley to hold conductive carbon materials would have been considered obvious to any artisan of ordinary skill in the materials arts.  Furthermore, the use of conductive coatings to allow the use of potentially inexpensive, non-conductive, or easier to manufacture core materials is old and well-known in the electrode manufacturing arts.  To therefore use a conductive polymer coating such as recited in claim 38 would have been considered an obvious mechanical expediency by those of ordinary skill in the art.
Regarding claims 23 and 24, cover 50 laden with conductive liquid is considered to be a conductive coating on at least the distal end.  The cover coats the entire electrode in electrically conductive fluid as shown best in Figs. 10B and 10C.
Allowable Subject Matter
Claim 40 is allowed.
The prior art of record does not disclose the use of a biometric-information measuring electrode according to claim 1 comprising the step of removing part of the columnar conductor in a manner such that at least part of the protruded portion constitutes a cut-remaining component of the electrode.  Such a feature eliminates the work of cleaning and removing conductive gel and other adherents, enabling easy reuse (see for example page 2, par. 4 of the present specification).
Claims 2-6, 10-20 and 25-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
August 13, 2022